Citation Nr: 0210278	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for a post-traumatic 
stress disorder (PTSD),  currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO rating decision, which reduced 
the rating for the veteran's PTSD from 50 percent to 30 
percent disabling.  The notice of disagreement (NOD) was 
received in June 1995.  A statement of the case (SOC) was 
issued in August 1995.  The veteran's substantive appeal was 
received in August 1995.  

A personal hearing was held before a hearing officer at the 
RO in June 1994.  In June 1997, a personal hearing was 
conducted before the undersigned at the Board in Washington, 
DC.  The veteran and his wife testified at both hearings.  

In July 1997, the Board reviewed the veteran's case and 
identified the issues as including: whether the June 1995 
reduction in the veteran's disability rating for PTSD to 30 
percent was proper; and entitlement to an increased rating 
for PTSD.  Recognizing that the criteria for rating 
psychiatric disorders had changed, the Board remanded the 
veteran's case for additional development to include 
scheduling the veteran for a new VA examination that would 
specifically address the presence or absence of symptoms 
identified under the new criteria for rating psychiatric 
disorders.
 
Following receipt of additional medical evidence, the RO, in 
an August 1999 rating decision, re-instated that veteran's 50 
percent disability rating for PTSD.  A supplemental statement 
of the case (SSOC) was also issued in August 1999, 
identifying the sole issue remaining before the Board as 
entitlement to an increased rating for PTSD. 

In February 2000, the Board remanded this case for additional 
development.



FINDING OF FACT

The veteran's service-connected PTSD is shown to likely 
result in severe social and industrial impairment with him 
being demonstrably unable to perform substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.130, 4.132, including Diagnostic Code 
9411 (1996 and 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's period of service, records of postservice 
inpatient and outpatient treatment, the report of VA and 
private examinations dated in May 1998 (with 1999 addendum), 
April 2000 and August 2000.  There is no indication that 
there is any relevant record outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for an increased rating for PTSD was 
denied.  Furthermore, through the August 1995 SOC, 
supplemental statements of the case (SSOC) dated in August 
1999 and August 2001, and the August 2000 remand, he has been 
advised of the laws and regulations relating to evaluating 
PTSD, what type of evidence was needed to substantiate his 
claim, and what evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the VCAA  
and implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's claim for an 
increased rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, supra,  the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disorder.  
With regard to the issue addressed below, the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Factual background

The veteran, age 54, has not worked since 1985 when he was 
employed as a logger.  He is married and lives with his wife.  

A June 1993 VA hospitalization summary indicated that the 
veteran was admitted following transfer from another 
facility, where he had been admitted and committed for 
paranoid delusions, auditory hallucinations, bizarre 
behavior, and firing shots above his wife's head.  The 
diagnoses included schizophrenia, alcohol dependence, organic 
psychosis, and PTSD.  It was noted that the veteran's work 
status was listed as permanently disabled.

The veteran testified at a personal hearing in June 1994 that 
he had been in receipt of Social Security disability benefits 
since 1986, based promarily on the severity of his 
psychiatric disability.  He and his wife testified to the 
severity of his psychiatric manifestations.  

In a September 1995 VA outpatient treatment record from the 
Mental Health Clinic (MHC), it was noted that the veteran was 
unable to work due to his PTSD.  A December 1996 record from 
the MHC also showed that the veteran was unable to work a 
regular job due to his PTSD.

The veteran and his wife testified at a personal hearing 
before the undersigned in June 1997 in Washington, DC.  They 
reiterated the severity of his psychiatric symptoms and again 
noted that he had been unemployed since 1985.  

VA psychiatric evaluation was conducted in May 1998.  It was 
reported that the veteran's condition was deteriorating, that 
he walked all night long looking for the enemy, and that he 
also had episodes resulting in assaultive behavior.  Alcohol 
dependence was noted.  Objective findings on mental status 
examination included: alert and oriented to person, time, and 
place; grossly coherent and relevant speech with appropriate 
emotion expression; anxious appearance; reports of depression 
and auditory hallucinations; and impaired memory, 
concentration and recall.  Symptoms included difficulty 
falling and staying asleep, irritability or outburst of 
anger, difficulty concentrating, hyperarousal, flashbacks, 
and avoidance of contact on a social level.  The veteran's 
wife reported that she would leave him at home alone but did 
not permit him to cook because he would fall asleep.  In a 
May 1999 addendum to the May 1998 examination, the VA 
physician indicated that the majority of the veteran's 
symptoms were attributable to his PTSD.  Auditory 
hallucinations, however were consistent with schizophrenia.  
The diagnosis was chronic and severe PTSD, and the score 
assigned on the Global Assessment of Functioning (GAF) scale 
was 45.

As noted in the introduction, the Board remanded the case in 
February 2000 chiefly for the purpose of securing a more 
detailed examination.

The veteran underwent a private examination in April 2000.  
The examiner noted that the veteran's symptoms were  
worsening as time progressed.  He currently used Trazodone to 
help him sleep and was on several antidepressants.  Symptoms 
reported include: daily intrusive recollections and obsessing 
about traumatic events experienced in service; nightmares and 
difficulty sleeping; hypervigilance; aggravated startle 
response; and nearly daily panic attacks.  It was noted that 
the veteran did not spend time in crowded or public areas, 
that he was emotionally detached, and that he had difficulty 
working with others in social and work environments.  The 
examiner found that the veteran's intrusive thoughts had 
significantly impaired his daily functioning and that he 
appeared to be unemployable based on his current emotional 
condition.  In his conclusions the examiner stated: 
"the severity of [the veteran's] symptomatology makes him 
totally disabled from employment."  He further noted that 
"[a]s a Vocational Rehabilitation Counselor" he found that 
the veteran "appears to be totally disabled from all work at 
thid time, as his present level of functioning prevents him 
from consistent gainful employment."  Some suicidal 
ideation, obsessive rituals, impaired impulse control, 
regular panic attacks, and difficulty adapting to stressful 
circumstances had been observed.  The diagnosis was PTSD and 
the GAF score assigned was 45.

On VA examination in August 2000, mental status examination 
revealed the veteran's thoughts were clear, cogent and 
coherent.  He had no auditory or visual hallucinations and 
there was no evidence of delusional thinking or paranoid 
feelings.  His mood appeared dysphoric.  Additional symptoms 
included sleep disturbances, nightmares, depression, some 
suicidal ideation, anhedonia, and rageful outbursts, with 
short-term memory problems reported.  The veteran had average 
intelligence and limited insight into his condition with 
questionable judgment at times.  Test results revealed that 
the veteran did not have major problems with attention, 
concentration or short-term memory.  The examiner noted that 
the veteran had flashbacks and a heightened startle response, 
that he was relatively isolated in his daily activities, and 
that he reports little, if any, contact with anyone other 
than his wife.  He awakens at an early hour, is apprehensive, 
and has fired a gun at people making them afraid to come near 
his house.  Current medications included Sertraline and 
Trazodone.  The examining physician reported that the 
veteran's social and occupational impairment was noted by his 
current inability to work and by numerous hostile incidents 
in the past.  The diagnoses included PTSD, and the GAF score 
based on PTSD alone was reportedly 50.  

Analysis

The veteran and his representative assert that the veteran 
should be receiving a rating in excess of the 50 percent 
evaluation currently assigned his service-connected PTSD.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
disabling, set forth in 38 C.F.R. §§ 4.125-4.132 (1996), were 
changed, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996 and remain in effect today.  See 38 C.F.R. 
§ 4.130 (2001).  The record shows that the veteran has had 
notice of both the old and the new criteria, and that both 
sets of criteria were considered by the RO.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet. App. 163, 168 (1998).  

In reviewing this case, the Board must therefore evaluate the 
veteran's service-connected PTSD under both the former and 
the current regulations to determine whether he is entitled 
to an increased evaluation under either set of criteria; the 
version most favorable to the appellant will be applied.  

Under the "old" provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., the impairment of earning capacity.  
38 C.F.R. § 4.129 (1996).  

The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 
A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, with psychoneurotic 
symptoms resulting in such reduction in the reliability, 
flexibility, and efficiency levels as to result in 
considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, when the 
claimant is demonstrably unable to obtain or retain 
employment, or when the claimant exhibits totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
C.F.R. § 4.132 including Diagnostic Code 9411 (1996).  

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).  

The pertinent portion of the general rating formula for 
mental disorders under the new rating criteria are as 
follows: a 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411 (2001).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable.  

The Board notes that the veteran has not worked since 1985.  
Furthermore, inpatient and outpatient treatment records have 
shown that the veteran is permanently disabled and unable to 
work due to his PTSD.  See the June 1993 VA hospital summary 
and VA outpatient treatment records from the MHC dated in 
September 1995 and December 1996.

More recently, on both the VA examination in May 1998 and the 
private examination in April 2000, it was reported that the 
veteran's symptoms have been growing worse.  Particularly 
pertinent were the finding on the April 2000 examination that 
the veteran's PTSD symptomatology has rendered him totally 
unemployable from all work and the finding on the August 2000 
examination that the veteran's social and occupational 
impairment is noted by his current inability to work and by 
numerous hostile incidents.  Additionally, the Board weighs 
heavily the fact that the veteran's recent scores on the GAF 
scale were 45 and 50.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, provides for a rating of 41-50 for serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Based on the evidence of record, the Board finds that the 
veteran's service-connected PTSD is shown to produce severe 
social and industrial impairment and to result in 
demonstrable inability to obtain or retain employment.  
Accordingly, the Board finds that the clinical evidence 
supports the assignment of a 100 percent rating under the old 
rating criteria.  

ORDER

Entitlement to a schedular 100 percent rating for PTSD is 
granted, subject to the law and regulatiions governing the 
award of monetary benefits.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

